On Application for Rehearing
LAWSON, Justice.
After the foregoing opinion was released, the attention of the writer was called to a statement contained in the case of Ex parte Stroud, 248 Ala. 480, 28 So.2d 316.
Thereupon, the cause was put on the rehearing docket for further consideration.
In the Stroud case, the wife brought suit in the Circuit Court of Chilton County against the husband for support and maintenance for herself and children and for custody of the children. The husband filed a plea in abatement to the venue of the suit, wherein he alleged that he was a resident citizen of Mobile County at the time the suit was begun and that the separation took place in Mobile County where both parties then resided.
In reviewing the holding of the trial court to the effect that the plea in abatement was not sustained by the proof and in reviewing the court’s action in overruling the plea in abatement, we said in part:
"The bill does not seek a divorce specifically, but only for maintenance and custody of the children. See Ex parte Hale, 246 Ala. 40, 18 So.2d 713. But its allegations are sufficient to support a decree for divorce, and a general prayer is made in the bill. So that it would support a decree of divorce if granted by the court.” (248 Ala. 482, 28 So.2d 317)
But the language just quoted was not intended to convey the idea that this court would have upheld a decree of the trial court divorcing the parties when the wife did not seek a divorce but merely sought support, maintenance and custody of the children.
We have concluded that the case of Ex parte Stroud, supra, is not in conflict with our opinion on original deliverance in this case and the application for rehearing is hereby denied.
Application for rehearing denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.